Case: 18-60003      Document: 00514957783         Page: 1    Date Filed: 05/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 18-60003                             FILED
                                  Summary Calendar                       May 15, 2019
                                                                        Lyle W. Cayce
SOMSAK SAE KU, also known as Somsak Saeku,                                   Clerk


                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A039 065 507


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Somsak Sae Ku (Sae Ku) petitions this court for review of the decision of
the Board of Immigration Appeals (BIA) denying his motion to reconsider its
dismissal of his appeal from the immigration judge’s (IJ) order of removal. He
argues that the IJ committed error by ordering his removal and that the BIA
erred by affirming the IJ’s determination that he failed to show that he was a
United States citizen based on his naturalization and/or adoption by his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60003    Document: 00514957783     Page: 2   Date Filed: 05/15/2019


                                 No. 18-60003

stepfather and by determining that there were no violations of his procedural
due process rights during the underlying immigration proceedings.
      On September 22, 2017, the BIA affirmed the IJ’s decision and dismissed
Sae Ku’s appeal. Sae Ku did not file with this court a petition for review of the
BIA’s dismissal of his appeal. Rather, he filed a motion with the BIA for
reconsideration of the dismissal.    On December 18, 2017, the BIA denied
reconsideration. Sae Ku filed a timely petition for review in connection with
the denial of his motion for reconsideration. Because Sae Ku did not file a
petition for review of the BIA’s September 22, 2017 decision that affirmed the
IJ’s decision and dismissed his appeal, this court lacks jurisdiction over that
decision. Stone v. INS, 514 U.S. 386, 405-06 (1995); Guevara v. Gonzales, 450
F.3d 173, 176 (5th Cir. 2006). This court’s jurisdiction therefore extends only
to the BIA’s December 18, 2017 denial of reconsideration.
      Sae Ku fails to analyze the BIA’s reasons for denying his motion to
reconsider, which the BIA provided in a clearly worded, succinct opinion.
Rather than address the BIA’s rationale, explain why the BIA’s conclusions
constitute error, and explain why the order constitutes an abuse of discretion,
see Chambers v. Mukasey, 520 F.3d 445, 448 (5th Cir. 2008), Sae Ku’s
arguments focus on the IJ’s determination that he was not a U.S. citizen and
various alleged violations of procedural due process. Sae Ku fails to explain
why reconsideration was warranted by the BIA. Sae Ku’s failure to address
the rationale set forth in the BIA’s denial of his motion for reconsideration
constitutes a waiver of the only issue that is before this court—whether the
BIA abused its discretion by denying Sae Ku’s motion for reconsideration. See
United States v. Scroggins, 599 F.3d 433, 447 (5th Cir. 2010); FED. R. APP.
P. 28(a)(8). Regardless of any failure by Sae Ku to brief the relevant issue, the
BIA did not abuse its discretion by denying the motion for reconsideration, see



                                       2
    Case: 18-60003    Document: 00514957783    Page: 3   Date Filed: 05/15/2019


                                No. 18-60003

Chambers, 520 F.3d at 448, because he merely rehashed the same arguments
in that motion that were raised and rejected in his appeal to the BIA. See
Matter of O–S–G–, 24 I. & N. Dec. 56, 58 (BIA 2006) (holding that “a motion to
reconsider is not a process by which a party may submit, in essence, the same
brief presented on appeal and seek reconsideration by generally alleging error
in the prior Board decision”); see also Omari v. Holder, 562 F.3d 314, 319 (5th
Cir.2009) (citing O–S–G– approvingly).
      Accordingly, Sae Ku’s petition for review is DISMISSED in part for lack
of jurisdiction and DENIED in part. His motions for appointment of counsel
and for judicial notice are DENIED.




                                      3